DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election / Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 43-46, drawn to an exhaust pipe fitting, classified in class 285, subclass 80.
II.	Claims 47-50, drawn to a method of testing a particulate filter regeneration system, classified in class 73, subclass 114.69.
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01. In the instant case, the different inventions have different modes of operation. Specifically, claims 43-46 require “a sidewall having a first end and a second end and defining a conduit extending between the first end and the second end, where the sidewall comprises an opening disposed between the first end and the second end that is in fluid communication with the conduit, a lock coupled to the sidewall and configured to releasably couple to one or more fluid supply lines when the supply lines are extending through the opening”. ..... ; and claims 47-50 require the steps of “opening a first valve downstream of a first fuel reservoir, a fuel pressure regulator, a second valve, and a pressure sensor disposed between the first valve and the second valve; after closing the first valve, comparing the pressure between the first valve and the second valve to a first threshold value; if the pressure between the first valve and the second valve is below the threshold value, opening the second valve, closing the second valve, comparing the pressure between the first valve and the second valve to a second threshold value”.

Because these inventions are distinct for the reason given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        December 03, 2021